Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 January 16, 2014 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Post-Effective Amendment No. 110 to the Registration Statement on Form N-1A of DWS Strategic Equity Long/Short Fund (the “Fund”), a series of DWS Market Trust (the “Trust”); (Reg. Nos. 002-21789; 811-01236) Ladies and Gentlemen: We are filing today through the EDGAR system, on behalf of the Fund, Post-Effective Amendment No. 110 under the Securities Act of 1933 (the “Securities Act”) to the Trust’s Registration Statement on Form N-1A (the “Amendment”). The Amendment is being filed under paragraph (a)(2) of Rule 485 under the Securities Act and Rule 8b-16 under the Investment Company Act of 1940 for review and comment by the staff of the Securities and Exchange Commission (the “Commission”). The Amendment is expected to become effective on April 1, 2014. No fees are required in connection with this filing. This filing is being made to introduce a new series into the Trust: DWS Strategic Equity Long/Short Fund. The Fund will issue shares in four different classes: Class A, Class C, Institutional Class, and Class S. The enclosed filing contains the Fund’s statutory Prospectus and Statement of Additional Information. Other than the sections directly relating to the foregoing, all of the disclosure in the Prospectus and Statement of Additional Information represent standard DWS disclosure that has been reviewed by the staff of the Commission. Please direct any comments or questions on this filing to the undersigned at (617) 295-3986. Very truly yours, /s/Scott D. Hogan Scott D. Hogan Director Deutsche Investment Management Americas Inc. cc:John Marten, Esq., Vedder Price
